NUMBER 13-20-00472-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG
____________________________________________________________

TERESA F. ROMERO AND
DIANA ROMERO,                                                                            Appellants,

                                                         v.

ALLY FINANCIAL INC.,                                Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 10
                     of Bexar County, Texas.
____________________________________________________________

                               MEMORANDUM OPINION

                 Before Justices Longoria, Hinojosa, and Tijerina
                   Memorandum Opinion by Justice Hinojosa

        This cause is before the Court on its own motion. 1 On June 3, 2021, appellants

jointly appeared pro se and filed a brief that was not in compliance with the Texas Rules



        1 Thiscase is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001.
of Appellate Procedure. On June 11, 2021, appellants filed a first amended brief. The

amended brief failed generally to comply with the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.4, 38.1. On June 16, 2021, appellants filed a second amended

brief which was also not in compliance.

        On June 30, 2021, the Clerk of the Court notified appellants that the corrected brief

did not comply with Texas Rule of Appellate Procedure 9.4(c), 9.4 (d), 9.4(h), 9.4(j)(4), or

38.1(b, c, e, g, i, k). Appellants were directed for a third time to file an amended brief in

compliance with the Texas Rules of Appellate Procedure within ten days of the date of

the letter, and notified for the second time that if the Court received another brief that did

not comply, the Court may strike the brief, prohibit appellants from filing another, and

proceed as if appellants had failed to file a brief, under which circumstances the Court

may affirm the judgment or dismiss the appeal. TEX. R. APP. P. 38.9(a), 42.3(b),(c).

Appellants have failed to cure the defects in their third amended brief, filed on July 14,

2021.

        Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If a party files a brief that does not comply

with the Texas Rules of Appellate Procedure, and that party files an amended brief that

likewise does not comply with the rules, we may strike the brief, prohibit the party from

filing another, and proceed as if the party had failed to file a brief. TEX. R. APP. P. 38.9(a).

Pursuant to Texas Rule of Appellate Procedure 38.8(a), where appellants have failed to

file a brief, the appellate court may dismiss the appeal for want of prosecution.


                                               2
      Accordingly, we strike appellants’ non-conforming brief and order the appeal

dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b)(c).



                                                             LETICIA HINOJOSA
                                                             Justice


Delivered and filed on the
26th day of August, 2021.




                                           3